                                    #4 4                                    :
             e
             ...:
                z#
                :j
                 *e
                 I%
                                               *
                                                                            .:       *'
                                                                                      J
                                                                       j##j* $
                                                                             :
                                                                      h#
         @#                                                         #.*@
                                                                      #j*
       **                                                              #+
                                                                            =
                                                                       r'E
                                                                            1
                                                                            N
                                                                            O
                                                                            U
                                                                            Q
                                                                                                                             ll                  k
                                                                                                                                         Z
                                                                                                                                         a
                                                                            N                                                            '   )
                                                                                                                                             >
                                                                                                                           .1:
                                                                                                                                         .
                                                                                                        7                  t lc
                                                                                                                             -N
                                                                                                                              c
                                                                                                                              o
Case 8:04-cr-00235-DKC Document 2051-2 Filed 12/10/20 Page 1 of 1




                                                                                              4
                                                                                              'tn                                        J
                                                                                                                                             j
                                                                                          1X            #                'l         u:
                                                                                                                                         .
                                                                                                                                                     O
                                                                                                                                                     (1)
                                                                                                        -1u.
                                                                                                           hï
                                                                                                                                    c
                                                                                          - 7>                                                       O
                                                                                                                                                     (hI
                                                                                                        )                -                       t
                                                                                                                                                     P-
                                                                                                                                                     I
                                                                                                                                                     Q
                                                                                                                                                      l
                                                                                          +4
                                                                                          V
                                                                                           ) 1k                                                      P
                                                                                                                                                     O
                                                                                                                                                     N
                                                                                          qwt. :1
                                                                                             $   j- .
                                                                                                                   %
                                                                                          t/ =
                                                                                          n  ko-
                                                                                               %c-
                                                                                                 m
                                                                                              @%% r
                                                                                                  i*
                                                                                          >                            ô.
                                                                                                                       ON
                                                                                                        W(:.D           t%n
                                                                                                                          0-.
                                                                                                            a.,7           &'.
 b
                        4 yé9                                                    ,
                                                                                     jy
                                                                                                                             'AN
                                                                                                                             .,a
                                                                                                                                &
                                                                       X         Q
             ))*, -
                  jx-
       '
       ,
                  2 o
                    > kp-% %
                           >
             O >
                                     o Ah
                                    )'
                                     y.'w a i.
                                       a a qm
                                                                                 -
